Fourth Court of Appeals
                                       San Antonio, Texas

                                   MEMORANDUM OPINION
                                           No. 04-15-00391-CV

                                          IN RE Stacey SCOTT

                                     Original Mandamus Proceeding 1

PER CURIAM

Sitting:          Karen Angelini, Justice
                  Patricia O. Alvarez, Justice
                  Luz Elena D. Chapa, Justice

Delivered and Filed: July 8, 2015

PETITION FOR WRIT OF MANDAMUS DENIED

           On June 30, 2015, relator Stacey Scott filed a pro se petition for writ of mandamus with a

motion for emergency stay pending a ruling on the mandamus petition. Scott’s petition complains

of the trial court’s order cancelling a prior abatement of the underlying forcible detainer suit and

setting the matter for trial on the merits. The court has considered the petition for writ of mandamus

and is of the opinion that relator is not entitled to the relief sought. Accordingly, the petition for

writ of mandamus and the motion for emergency stay are denied. See TEX. R. APP. P. 52.8(a).


                                                       PER CURIAM




1
 This proceeding arises out of Cause No. 2013-CV-0227, styled Patrick Denn, Attorney in Fact for Juanita Denn v.
Stacey Jo Scott and All Occupants, pending in the County Court at Law No. 1, Guadalupe County, Texas, the
Honorable Robin V. Dwyer presiding.